Title: To George Washington from George William Fairfax, 30 October 1761
From: Fairfax, George William
To: Washington, George

 

Dear Sir
30 October 1761

Your favors of the 2d of Decr 6th of March 3d of Apl 27th of July and first of Augt came very safe to hand. In that of July I am sorry to find that you were in such a bad state of health, and that neither Mr Greens nor Hamiltons prescriptions had then the desired effect. The latters it seems you had but just begun and consequently could not expect an immediate cure, but I hope long before this you are perfectly restored. If not probabilly change of Air might be of service and if you had any particular business, or even fancy to see England we shall be extreamly glad to see you at York, or at our little retreat not many Miles from it But I hope a bad state of Health will not oblige you to cross the terrible western Ocean, tho’ if better advice should be really necessary the sooner it is taken the better, and not delay it so long as our deceased friend—I am sorry to find that my Mare Moggy did not prove with Foal, and that I should neglect to desire that you would put her to whatever Horse you thought proper. It may possibilly be occationed from her Travelling so great a distance after, and suppose you was to try your own Horse Gift in the Spring, it will be the least trouble, and certainly will remove that suspition. I am informed by many hands (tho’ not from the performers) that an Office is really a building at Greenway Court, and that his Lordship & Family removes this very month. It gives me the most concern to find what an Influence Martin has as I fear he will not stop at that, but will daily lessen the Esteem the people have for the good old Gentn: I offer my Compliments to Mrs Washington and am very sincerely Dear Sir Your most Obedient humble Servt

Go: Wm Fairfax


I have been endeavouring ever since I have been in England to gett a Gardener or two, but without any success, tho’ I have employed two or three to look out for me, And shall still continue desire them to continue their enquiry.

